Dear Representative Odinet:
Your inquiry of recent date asks us to determine whether the Mayor's Court for the Town of Waterproof has jurisdiction to over traffic violations where the provisions of Title 32 of the Louisiana Revised Statutes (the Louisiana Highway Regulatory Act) form the basis of the prosecution.
The Town of Waterproof is a Lawrason Act municipality, and is governed by the provisions of R.S. 33:441, which pertinently provides:
  A. (1) Except as provided in Chapter 7 of Title 13,  there shall be a mayor's court in the municipality, with jurisdiction over all violations of municipal ordinances. The mayor may try all breaches of the ordinances and impose fines or imprisonment, or both, provided for the infraction thereof. Notwithstanding any other provision of law to the contrary, the mayor may also impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. (Emphasis added).
R.S. 33:441 limits the jurisdiction of the Mayor's Court to violations of municipal ordinances.  Thus, the Mayor is not authorized to hear a case involving a violation of state law.
However, R.S. 32:41 permits a municipality to adopt traffic ordinances which are not inconsistent with Title 32 or state regulations.  See R.S.32:41(C).1 Accordingly, the Town of Waterproof could adopt an ordinance providing for a speed limit on state highways within the corporate limits (tracking the language of R.S. 32:612).  Offenders who are issued a citation for violation of this ordinance would be within the jurisdiction of the Mayor's Court.
You have also asked this office to determine the point at which a speed limit changes.  Our research reflects no definitive law in this area. Whether or not an individual exceeded the speed limit is a question of fact to be determined by the court.  Note that local municipalities are empowered by R.S. 32:41(A)(9) to "establish speed limits and speed zones" provided that no speed be permitted in excess of the maximum speed limits established by Chapter 1 of the Louisiana Highway Regulatory Act, R.S.32:1, et seq.
We hope the foregoing is helpful to you.  Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 32:41(C) pertinently provides:  "Local municipal authorities also may adopt ordinances regulating traffic on state maintained highways within their corporate limits so long as such ordinances do not establish regulations different from, or in addition to, the provisions of this Chapter and the regulations of the department and the commissioner adopted pursuant thereto . . ."
2 R.S. 32:61 defines the maximum speed limit allowed by state law.